Citation Nr: 1743525	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-19 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to July 1964, with Reserves service. He died in September 2012. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and has been subsequently transferred to the RO in St. Petersburg, Florida.

In September 2016, the Appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing sitting in St. Petersburg, Florida. A transcript of the hearing is of record.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant states that the Veteran's death was a result of his Reserve service, to include Agent Orange exposure. The Veteran died in September 2012, with the cause of death listed as pancreatic cancer. The Veteran was not service-connected for any disabilities at the time of his death, nor were there any pending claims.

At the September 2016 hearing, the Appellant testified that although the Veteran was never in Vietnam, he was on a ship that came back from Vietnam during his Reserve service. The Appellant explained that for about a year the Veteran worked on a ship that returned from Vietnam. The Appellant states that she was told by doctors that the Veteran had an infection that was similar to those found in people with Vietnam service. Therefore, the Appellant asserts that the Veteran's condition, which caused his death, was the result of his work onboard ship, to include Agent Orange exposure from working onboard ship. 

To establish service connection for the cause of a veteran's death, evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death. 38 C.F.R. § 3.312 (2016). For periods of Reserve service, service connection may be granted for disabilities resulting from a disease or injury incurred in or aggravated while performing Active Duty for Training (ACDUTRA), or for injuries incurred or aggravated while performing Inactive Duty for Training (INACDUTRA). 38 U.S.C.A. §§ 101 (22)-(24), 106(d), 1110 (West 2014); 38 C.F.R. § 3.6 (c), (d), 3.303 (2016).

The Board notes that the Veteran's complete military personnel record, to include his Reserve records, have not been associated with the electronic claims file. Thus, upon remand, the Board requests such records in order to ensure that the Board has a complete record to determine the Veteran's in-service work onboard ships. Additionally, appropriate development concerning the Appellant's asserted Agent Orange exposure has been completed. 

Although the Board recognizes that the disease of pancreatic cancer, of which is listed as the Veteran's cause of death, is not one of the presumptive diseases listed in 38 C.F.R. § 3.309 (e), but if exposure to a herbicide is presumed or proven by the evidence, the veteran may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service (or another incident of service). See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (which holds that a claimant is not precluded from establishing service connection for a disease with proof of direct causation). Therefore, should Agent Orange exposure be found, the Board directs the AOJ to obtain a VA medical opinion as to the cause of the Veteran's death.
Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and/or private treatment records. See September 2016 Travel Board hearing transcript (testimony relating to treatment by Dr. C. an two female infection doctors, and Dr. H. at the VA in Bradenton). Associate such records with the electronic claims file.

For any private treatment records, obtain the appropriate signed releases from the Appellant, and associate any additional records with the claim. If no records are available, a negative response should be associated with the claims file. The Appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Appellant the opportunity to obtain and submit those records for VA review.

2. Obtain for association with the electronic records the Veteran's complete personnel records, to include the Veteran's complete Reserves records, for the purpose of determining which ships the Veteran worked on during his active duty and Reserve service. 

If the AOJ cannot locate all relevant records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given the opportunity to respond.

3. Thereafter, contact the Joint Services Records Research Center, the Department of the Army, and any other appropriate source and request that they determine if it is reasonable to conclude that a Veteran who worked onboard ships returning from Vietnam during his Reserve service (ACDUTRA/ INACDUTRA) would be exposed to Agent Orange. Information sought should include whether such ships were in Vietnam, if so whether they were exposed to Agent Orange, and if so, ascertain whether there are any studies or indications that the ships used in Vietnam might have had significant residue of Agent Orange after use in Vietnam. Any response received must be documented in the record.

4. If a positive response is received from the service department, the AOJ must then obtain an opinion from a physician with the appropriate expertise to opine as to the etiology of the pancreatic cancer which caused the Veteran's death. The claims folder must be made available and reviewed by the examiner in conjunction with the preparation of an opinion report. The examiner should also review a copy of this remand. 

The VA examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, death certificate, and the Appellant's assertions. See September 2016 Travel Board hearing transcript.

The Veteran was not service-connected for any disabilities during his lifetime. His death certificate shows that he died in September 2012, and the cause of death was listed as pancreatic cancer. 

The examiner is to opine as to whether it is at least as likely as not that the Veteran's cause of death (pancreatic cancer) was caused by or otherwise related to his military service, including his herbicide exposure therein (again, only if such exposure has been established by the Joint Services Records Research Center, the Department of the Army, and any other appropriate source, as noted above).

An opinion should be furnished notwithstanding the fact that there may not be a presumed association. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (which holds that a claimant is not precluded from establishing service connection for a disease with proof of direct causation).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If an examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones, 23 Vet. App. at 382.

5. Thereafter, the AOJ should readjudicate the claims. If any claim remains denied, the AOJ must issue a supplemental statement of the case (SSOC) and afford the Appellant and her representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




